UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1081



LINDA MOZEE,

                                              Plaintiff - Appellant,

          versus


WAYNE   DAVID  BURLEY,  in  his  individual
capacity; CHESTER ARNOLD, in his individual
capacity,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-02-155-7)


Submitted:   September 24, 2004           Decided:   October 14, 2004


Before WILKINSON, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Vernon Hartley, THE LAW OFFICE OF DAVID V. HARTLEY,
Lillington, North Carolina, for Appellant. Scott C. Hart, SUMRELL,
SUGG, CARMICHAEL, HICKS & HART, P.A., New Bern, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Linda Mozee appeals the district court’s order granting

summary judgment to Defendants in her action under 42 U.S.C. § 1983

(2000). Mozee asserts the district court erred in granting summary

judgment to Defendants on her claim that they used excessive force

when arresting her.    Finding no error, we affirm.

           This Court reviews a district court’s grant of summary

judgment de novo.     Higgins v. E.I. DuPont de Nemours & Co., 863

F.2d 1162, 1167 (4th Cir. 1988).         Summary judgment is proper “if

the   pleadings,   depositions,    answers    to   interrogatories,    and

admissions on file, together with affidavits, if any, show that

there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.”           Fed.

R. Civ. P. 56(c); see Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   The Court construes the evidence and draws all reasonable

inferences in the light most favorable to the non-movant.              See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

           Claims of excessive force during arrest are governed by

the   Fourth   Amendment   and    are   analyzed   under   an   “objective

reasonableness” standard.    Graham v. Connor, 490 U.S. 386, 395-96

(1989).   “Fourth Amendment jurisprudence has long recognized that

the right to make an arrest or investigatory stop necessarily

carries with it the right to use some degree of physical coercion

or threat thereof to effect it.”        Id. at 396.   Determining whether

the force used was reasonable requires that we weigh “the nature
and quality of the intrusion on the individual’s Fourth Amendment

interests against the countervailing governmental interests at

stake.”    Id. (internal quotation marks omitted).

            Factors considered include “the severity of the crime at

issue, whether the suspect poses an immediate threat to the safety

of the officers or others, and whether he [was] actively resisting

arrest or attempting to evade arrest by flight.”                    Id. “[T]he

question is whether the officers’ actions [were] ‘objectively

reasonable’ in light of the facts and circumstances confronting

them, without regard to their underlying intent or motivation.”

Id. at     397   (citations    omitted).         “The   ‘reasonableness’     of   a

particular use of force must be judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision

of hindsight.”      Id. at 396.

            We agree with the district court that when taken in the

light most favorable to Mozee, the facts alleged do not establish

that Defendants used excessive force.             It is undisputed that Mozee

was actively resisting Defendants’ authority and her arrest, and

some force was necessary to effect the arrest.                Moreover, Mozee’s

allegations that her handcuffs were too tight and officers applied

pressure    to   the    back   of   her   head   while   handcuffing   her    are

insubstantial as a matter of law.           See Carter v. Morris, 164 F.3d

215, 219 n.3 (4th Cir. 1999).         Because the district court properly

determined       that    Defendants’      conduct       did   not   violate       a


                                      - 3 -
constitutional right, the court likewise properly determined that

it need not address any further issues of qualified immunity.   See

Jones v. Buchanan, 325 F.3d 520, 526 (4th Cir. 2003). Accordingly,

we affirm.

             We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                               - 4 -